Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-13 are pending. Claims 2-10 have been withdrawn due to non-elected claims. Claims 1 and 11-13 have been examined.

Election/Restriction
Applicant’s election of Group II, claims 11-13, and the Species Group C: saliva of claim 13, and the Species Group D: virus of claim 12, in the reply filed on 1/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Since elected Group II claim 11 step (b) includes the limitation of claim 1, claim 1 has been examined. Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.



Priority
This application, Serial No. 16/690,589 (PGPub: US20200166459A1) was filed 11/21/2019. This application claims foreign priority of Republic of India Patent Application IN201841044093 filed 11/22/2018.

Information Disclosure Statements
The Information Disclosure Statements filed on 11/21/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising a detection well extending through for receiving a test sample and a probe” in lines 3-4. It is unclear what the term “extending through” is referring to. For the purpose of compact prosecution, the examiner is interpreting the claim language “extending through” as a detection well extending through the top and the bottom surface of a substrate. Clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brown et al. (US5160701A, Pub. Date: 11/03/1992).
Regarding claim 1, Brown teaches throughout the publication a novel material and device useful in solid-phase binding assays to determine the presence or amount of an analyte in a test sample (Abstract).
In detail, Brown teaches a cartridge for diagnostic detection of a target bioparticle present in a sample (Col. 3, Lns. 3-7: a novel device useful in the performance of a binding assay to determine the presence or amount of an analyte in a test sample) comprising: 
a substrate including a top surface and a bottom surface, and comprising a detection well extending through for receiving a test sample (Fig. 1, Col. 7, Ln. 68 to 
a filter membrane affixed to the bottom surface of the substrate and covering an opening of the well for capturing the target, wherein the sample travels vertically through the detection well and the filter in the said cartridge (Col. 7, Lns. 66-67: the filtering means 22 disposed over reaction site or surface 12a of the reaction matrix 12; Col. 3, Lns. 17-19: a flow-through assay device has a first sample contacting surface and a second surface opposed to the first surface, the substantially planar layer is disposed in the device such that, when the device is used in the performance of a binding assay, at least a portion of the sample-contacting the first surface passes through the substantially planar layer to the second surface).
It is noted that the limitation “a test sample and a probe, which binds specifically to the target bioparticle” is not a positive limitation of the device since the sample to be applied is obviously not a structure.
Similarly, it is also noted that the limitation “the target bioparticle bound to the probe” and “the sample containing the bioparticle” are not positive limitations of the device since the sample is not a structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5160701A) in view of Medland (US20050019222A1, Pub. Date: 01/27/2005) as evidenced by Hassibi et al. (US20180251829A1, Pub. Date: 09/06/2018).
Regarding claim 11, Brown teaches throughout the publication a cartridge for diagnostic detection of a target bioparticle present in a sample of claim 1 as outlined in detail above. 
Furthermore, Brown teaches a diagnostic detection method for the detection of target bioparticle (Claim 14: a method for determining the presence of a specific binding analyte in a fluid sample, said method employing a solid-phase assay device), wherein the said process is a vertical flow-through process (Col. 3, Lns. 17-19: a flow-through assay device has a first sample contacting surface and a second surface opposed to the first surface, the substantially planar layer is disposed in the device such that, when the device is used in the performance of a binding assay, at least a portion of the sample-contacting the first surface passes through the substantially planar layer to the second surface) comprising the steps of:
c) applying the sample into the top of the detection well of the cartridge of claim 1 (Col. 8, Lns. 11-12: the means 22 can perform such functions as a reservoir to retain sample; Col. 9, Lns. 52-53: Step b) application of a test sample containing antigen or antibody to be determined to the matrix) and allowing the solution to vertically flow through the filter membrane attached to the bottom surface of the cartridge (Col. 3, Lns. 
d) draining the wash buffer from (c) through the filter membrane using absorbent pad by contacting the absorbent pad to the bottom of the filter membrane and removing the unwanted contents (Col. 13, Lns. 44-46: reaction matrices, placed in contact with a blotter material in order to absorb excess fluid from solutions used in the assay); 
e) imaging the bound contents on the filter membrane using spectroscopic detection (Col. 2, Lns. 3-9: suitable indicator reagent such as a chromogen or dye provides a detectable response such as color development. The detectable response so produced can then be read and interpreted, visually or instrumentally, as an indication or measure of the presence or amount of the antigen or antibody present in the original sample; Col. 10, Lns. the detectable response can be detected visually, or instrumentally by various known equipment, such as a spectroscopic instrument, as evidenced by Hassibi et al. (Par. [274]: a technique to measure the amount of captured analytes in microarrays (i.e., transduction method) is based on fluorescence spectroscopy).
Brown fails to teach the following steps of the detection process:
a) Fluorescently labeling an antibody, antigen conjugated bead, or a carrier molecule;
b) combining (a) with a sample solution containing a target bioparticle to form a complex in solution;
Medland teaches a method for preparing particulate material on a substrate for examination (Par. [1]). 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Brown wherein a sample without a probe is applied onto a reaction filter, to fluorescently label an antibody and to combine the fluorescently labeled antibody with a sample solution containing a target bioparticle to form a complex in solution before it is delivered to the uncoated porous substrate, as taught by Medland. Doing so would allow for the separation of particles from a fluid in which they are suspended and permit 
One of skill in the art would have a reasonable expectation of success in combining Brown with Medland because both are directed to a method of applying a sample to a porous substrate.

Regarding claim 13, Brown in view of Medland teaches the differential filtration spectroscopic diagnostic detection process as claimed in claim 11, wherein the said sample containing target bioparticle is selected from the group consisting of saliva (Medland, Abstract: a sample of fluid that contains the particles; Medland, Par. [2]: samples are routinely taken from tissue and bodily fluids of humans and animals for use in diagnosis; Medland, Par. [14]: Other clinical areas in which use of the device of the invention is screening for abnormal cells in bodily fluids including, for example, sputum. It would be obvious to use saliva as the sample because Medland teaches abnormal cells can be screened from sputum using the method).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5160701A) in view of Medland (US20050019222A1) as evidenced by Hassibi et al. (US20180251829A1) as applied to claim 11 above, in further view of Worden et al. (US20170299581A1, Pub. Date: 10/19/2017, hereinafter “Worden”) as evidenced by Mihranyan et al. (US20180065092A1, Pub. Date: 03/03/2018).
Regarding claim 12, Brown in view of Medland teaches the differential filtration spectroscopic diagnostic detection process as claimed in claim 11 as outlined in detail 
Brown in view of Medland fails to specifically teach the detection process wherein the said target bioparticle is selected from the group consisting of virus.
Worden teaches methods for detecting analytes in a sample using a biosensor (Abstract). Worden also teaches the biosensor devices may be compatible with a vertical flow assay (Par. [13]). Worden further teaches that analytes can also include therapeutic drugs, drugs of abuse, hormones, vitamins, glucose proteins, antibodies, steroids, bacteria or bacterial infection, fungi, viruses, parasites, components and products of bacteria, allergens, antigens, and the like. An analyte can also include derivatives or metabolites of the compound of interest. (Par. [142]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown in view of Medland, to detect virus as taught by Worden. Doing so would expand the type of analytes that can be detected by the process. Additionally, Medland teaches the device is suitable for separating particles of diameters of 50 μm or less (Medland, Par. [15]), which include virus as evidenced by Mihranyan et al. (Par. [5]: Most viruses have a particle size in the range between 18 and 300 nm).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOYAN ZOU/Examiner, Art Unit 1641      
                                                                                                                                                                                                  /BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 25, 2022